Citation Nr: 1030340	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A transcript 
of that proceeding is of record.  Immediately after the hearing, 
the Veteran submitted additional evidence in support of his claim 
and waived his right to have this evidence initially considered 
by the RO.

The Board notes that the Veteran also initiated an appeal with 
respect to the issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine. In the October 
2007 substantive appeal, however, he specifically limited his 
appeal to the issue of entitlement to service connection for 
diabetes.  He also confirmed the limited scope of his appeal at 
the July 2009 hearing.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.

2.  Diabetes mellitus was not present in service or within one 
year of the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and the incurrence or aggravation of diabetes during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
disability-rating and effective-date elements of the claim, by 
letter mailed in May 2006.  The record also reflects that service 
treatment records, service personnel records, and all available 
post-service medical evidence identified by the Veteran have been 
obtained.

The Board acknowledges that the Veteran has not been afforded a 
VA examination for his diabetes and that a medical nexus opinion 
has not been obtained.  However, as explained below, the record 
does not suggest that the Veteran was exposed to herbicides 
during service.  It also does not suggest that he manifested 
diabetes during service or within one year of the termination of 
his service.  Moreover, there is no competent and credible 
evidence suggesting the existence of a relationship between his 
diabetes and his active service.  Accordingly, the Board finds 
that a VA examination is not warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board also acknowledges that an April 2004 VA treatment 
record reflects the Veteran's report that he had applied to the 
Social Security Administration (SSA) for disability benefits.  In 
that treatment record, the Veteran complained that his doctor had 
informed him he was unable to work and that he had problems with 
his back and his lungs.  The Veteran and his representative have 
not alleged, and the record does not otherwise suggest, that any 
existing SSA records may be relevant to the claim.  The Board, 
therefore, concludes that further delay of the appellate process 
for the purpose of obtaining these records is not warranted.  See 
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); cf. Hayes 
v. Brown, 9 Vet. App. 67, 70, 73-74 (1996) (SSA records 
potentially relevant where the Veteran testified at a hearing 
that he was granted Social Security benefits as a result of the 
various disabilities for which he is also seeking additional 
benefits from the VA).

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests diabetes mellitus 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable degree 
any time after such service, it will be service connected even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
diabetes mellitus because it is related to service.  
Specifically, he maintains that he developed diabetes because he 
was exposed to herbicides while stationed in England.  The Board 
notes that the Veteran does not contend, and the record does not 
otherwise show, that he was present in the Republic of Vietnam at 
any time during his period of active service.

At the July 2009 hearing, the Veteran testified that he served as 
a material facilities specialist in England and that his duties 
included handling incoming and outgoing supplies and materials.  
He stated that he handled many 55-gallon drums that were marked 
with symbols indicating that they contained hazardous materials.  
He also stated that he assisted in cleaning up any spills from 
those containers and repairing broken containers.  The Veteran 
testified that he wore safety equipment when handling the 
containers of hazardous materials and described the safety 
equipment as consisting of a mask and a white jumpsuit that 
covered his hands and feet.  He further testified he and his 
fellow service members washed down each other's suits after using 
them and before they were stored in a designated area.

The Veteran's service personnel records confirm that he served in 
England as an inventory management specialist and that his duties 
included the handling of large containers.  They do not indicate 
whether any of those containers were filled with herbicides, and 
the Veteran himself testified that he was uncertain as to what 
materials were stored in the containers.  However, even assuming 
that they did contain herbicides, the Veteran's own testimony 
clearly establishes that he was not exposed to them.  
Specifically, he testified that he wore safety equipment when he 
cleaned up spills, repaired containers, and moved them and that 
his suit was cleansed after use.  He did not indicate that any 
hazardous materials ever penetrated the face mask or full-body 
suit he wore when dealing with hazardous materials.

Since the record does not establish that the Veteran was exposed 
to herbicides, service connection for diabetes mellitus is not 
warranted on a presumptive basis.  The Board has considered 
whether service connection for diabetes is warranted on any other 
basis.  See Combee v. Principi, 4 Vet. App. 78 (1993).  After 
careful consideration, however, the Board finds that the 
Veteran's diabetes was not present during service, that it did 
not manifest within one year of his discharge from service, and 
that there is no competent evidence that it is etiologically 
related to service.  Service treatment records are negative for 
any evidence of diabetes.  In July 2009, the Veteran testified 
that he was first diagnosed with diabetes in 1991, almost 20 
years after his release from active duty.  Although he also 
testified that he developed heart and lung disorders several 
years after his release from active duty, there is no evidence 
that these symptoms were associated with his subsequently-
diagnosed diabetes.  Finally, there is no competent and credible 
evidence that otherwise links the Veteran's diabetes to service.  
While the Veteran contends that his diabetes mellitus is related 
to his period of active duty and Agent Orange exposure, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status will not always constitute competent 
medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, since the preponderance of the 
evidence is against the claim, service connection for diabetes 
mellitus is not warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus (Type II) 
is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


